Case 3:21-cv-10575-RHC-RSW ECF No. 71, PageID.6538 Filed 06/26/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
Emily Evans and Melanie Welch,

       Plaintiffs,

vs.                                         Civil Action No.: 3:21-cv-10575
                                            Hon. Robert H. Cleland
The City of Ann Arbor, et al.

       Defendants, Jointly and Severally.
                                                                              /
Marc M. Susselman (P29481)                  Sonal H. Mithani (P51984)
43834 Brandywyne Rd.                        mithani@millercanfield.com
Canton, MI 48187                            (734) 668-7786
Attorney for Plaintiffs                     Caroline B. Giordano (P76658)
(734) 416-5186                              giordanao@millercanfield.com
marcsusselman@gmail.com                     (734) 668-7732
                                            Attorneys for the Hon. Carol Kuhnke and
                                            Judge Timothy Connors
                                            Miller, Canfield, Paddock and Stone, P.L.C.
                                            101 N. Main St., Ann Arbor, MI 48104

Steven M. Wolock (P38497)                   Stephen K. Postema (P38871)
Maddin Hauser                               Timothy W. Wilhelm (P67675)
Attorney for Defendant Matthew Krichbaum    Jennifer A. Richards (P79962)
28400 Northwestern Highway                  OFFICE OF THE CITY ATTORNEY
Southfield, MI 48034                        Attorneys for Defendants City of Ann
(248) 354-4030                              Arbor, Worthington, and Strong
swolock@maddinhauser.com                    301 E. Huron St., 3rd Floor
                                            Ann Arbor, MI 48107-8647
                                            (734) 794-6170
                                            spostema@a2gov.org
                                            twilhelm@a2gov.org
                                            jrichards@a2gov.org
Keefe A. Brooks (P31680)                    Mark C. Vanneste (P73001)
Brooks Wilkins Sharkey & Turco PLLC         Joseph W. Barber (P827728)
Attorneys for Defendants Howard & Howard    450 West Fourth Street
PLLC and Wilson                             Royal Oak,MI 48067-2557
401 S. Old Woodward, Ste. 400               (248)723-0456
Birmingham, MI 48009                        mv@h2law.com
(248) 971-1710                              jwb@h2law.com
brooks@bwst-law.com
                                                                 /
               PLAINITFFS’ EX PARTE MOTION TO FILE AN OVERSIZE BRIEF
                  OPPOSSING THE SELBY ET AL.’S MOTION TO DISMISS
Case 3:21-cv-10575-RHC-RSW ECF No. 71, PageID.6539 Filed 06/26/21 Page 2 of 3




      Plaintiffs, by and through their attorney Marc M. Susselman, pursuant to LR

7.1(d)(2)(A), move to file an oversize brief as Response to Defendants Selby et al.’s

Motion To Dismiss Pursuant To FRCP 12(b)(1) and FRCP 12(b)(6), and state as

follows:

      1.   This lawsuit involves a five-year history of proceedings in the

Washtenaw County Circuit Court and implicates issues relating to the Rooker-

Feldman doctrine, issue preclusion under Michigan law, state action under 42 U.S.C.

§1983.

      2.   Defendant Douglas Selby, the CEO of Defendant Meadowlark Builders,

LLC, and the 10 other Defendants who are affiliated with Meadowlark, and

Michigan Quality Electric, a subcontractor of Meadowlark (collectively referred to

as “Selby”) have moved to dismiss the 10 federal and state claims pled against them.

      3.   Given the long history of this litigation, which remains open in the

Washtenaw County Circuit Court, Plaintiffs’ Counter-Statement of Facts alone

consumes a total of 25 ½ pages.

      4.   Selby et al. have mischaracterized the standard of review of a 12(b)(1)

motion, which requires correction. They include arguments, in rather conclusory

fashion, claiming that the Rooker-Feldman doctrine and collateral estoppel bar this

lawsuit. Rebutting this superficial analysis has required an additional 15 pages.

Rebutting the contention that most of the claims are barred by the statutes of
Case 3:21-cv-10575-RHC-RSW ECF No. 71, PageID.6540 Filed 06/26/21 Page 3 of 3



limitation has required an exposition of Rule 60(b)(6) and equitable tolling,

consuming 8 pages. Rebutting the claim that Plaintiffs have failed to state a claim

under 42 U.S.C. §1983 on the basis that the Defendants are not state actors has

required an exposition on the history of the state action doctrine, consuming another

8 pages. Finally, Selby’s contention that the pendent state claims have not been

adequately pled has required an additional 7 pages.

         5.   In order to present a cogent analysis of the applicability of the convoluted

facts in this case to the relevant case law, Plaintiffs are requesting that they be

permitted to file a Response which exceeds the 25-page limit by an additional 50

pages.

         6.   If the Court denies the motion, Plaintiffs request that they be granted an

additional 7 days to edit the Response down to the page limit which the Court

requires.

         WHEREFORE, Plaintiffs request that the motion to file an oversized

Response brief of 75 pages be granted.

                                                 Respectfully submitted,

                                                 Marc M. Susselman
                                                 Attorney for Plaintiffs

Dated: June 26, 2021




                                             2
